DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on November 30, 2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on September 5, 2019, September 3, 2020, and September 8, 2020 have been considered.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over D’Abreu (US 8,947,931 B1) in view of Lee et al. (US 2018/0342281 A1, hereinafter referred to as ‘Lee’).
As to claim 1, D’Abreu teaches a semiconductor device, which comprises:
a first substrate (230) including a first region (area of 1st chip stack 210) and a second region (area of 2nd chip stack 220) on a surface of the first substrate; 
a first control circuit (die 216) provided on the first substrate in the first region; 
a first memory cell array (die 212) provided above the first control circuit in the first region and electrically connected to the first control circuit; 
a second control circuit (die 226) provided on the first substrate in the second region; 
a second memory cell array (die 222) provided above the second control circuit in the second region and electrically connected to the second control circuit.
D’Abreu does not teach a first pad provided above the first memory cell array in the first region and electrically connected to the first control circuit; a second pad provided above the second memory cell array in the second region and electrically connected to the second control circuit; or a connection line provided above the first memory cell array and the second memory cell array and electrically connecting the first pad to the second pad.

It would have been obvious to one of ordinary skill in the art, at the time of the filing of the invention, to modify the memory device of D’Abreu with a connection as taught by Lee so as to ensure proper electrical connection between two adjacent die stacks.

As to claim 2, Lee teaches the first pad, the second pad and the connection line are continuous with one another in a metal layer.  See figure 9.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 4, 5, and 7 are also objected to as being dependent upon an objected claim.)
Claims 8-13 are allowable.  The following is an examiner’s statement of reasons for allowability.  The prior art of record does not teach or suggest the disclosed invention regarding a semiconductor device, particularly characterized by having

a first memory cell array provided above the first substrate and electrically connected to the first control circuit; and 
a connection line provided above the first memory cell array, including one end that is electrically connected to the first pad, and including the other end that extends in a first direction perpendicular to a surface of the first substrate to a position where the other end overlaps with an end face of the first substrate such that the other end is electrically open, as recited within claim 8.  Claims 9-13 depend from claim 8.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812